United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
U.S. POSTAL SERVICE, NORFOLK
PROCESSING & DISTRIBUTION CENTER,
Norfolk, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1299
Issued: October 16, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 28, 2008 appellant filed a timely appeal of a February 25, 2008 merit decision
of the Office of Workers’ Compensation Programs, finding that he did not sustain an injury in
the performance of duty. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this appeal.
ISSUE
The issue is whether appellant has established that he sustained an injury in the
performance of duty.
FACTUAL HISTORY
On January 14, 2008 appellant, then a 58-year-old mail handler/group leader, filed a
claim for an occupational disease. On October 27, 2007 he first became aware of a bulging disc
and spinal stenosis. Appellant experienced pain in his right lower back and hip down to his right
leg. On January 7, 2008 he first realized that his conditions were caused by his federal

employment based on a magnetic resonance imaging (MRI) scan. Appellant lifted broken
ramps, truck doors in disrepair and pallets. He stated that his current conditions may also be
related to a previous injury and surgery.
In a January 12, 2008 narrative statement, appellant related that he raised the trailer door
of trucks to check the load of mail inside. He manually lifted dock truck ramps weighing several
hundred pounds to unload mail. Appellant also lifted pallets of mail weighing hundreds of
pounds and bulk mail containers weighing 2,000 pounds. He drove a forklift over ramps, which
caused a bumpy ride.
In a December 5, 2007 report, Dr. Richard S. Wright, a chiropractor, stated that appellant
had lumbar disc syndrome, which caused severe debilitating low back and leg pain. He opined
that appellant’s prognosis was uncertain and he was unable to work or sit for prolonged periods
of time. In a December 21, 2007 insurance claim report, Dr. Wright stated that appellant
sustained sciatica and a lumbosacral intervertebral disc. He opined that appellant became
disabled on October 28, 2007. On December 21, 2007 Dr. Wright stated that appellant
underwent a hemilaminectomy at L5-S1 with recurrent radiculopathy pain. He noted that a
December 20, 2007 MRI scan of appellant’s lumbar spine revealed postsurgical findings of a
small right paracentral disc protrusion. The December 20, 2007 MRI scan was performed by
Dr. Adam W. Specht, a Board-certified radiologist, who noted postsurgical findings on the right
at L5-S1 with hemilaminectomy. He suspected a small focal right paracentral disc protrusion.
Dr. Specht found loss of resolution of the right S1 nerve and local irritation of this nerve and
milder degenerative findings at L4-5 with contact exiting the left L4 nerve. A January 7, 2008
medical report of Dr. Winifred D. Bragg, an attending Board-certified physiatrist, stated that
appellant sustained herniated nucleus pulposus. She opined that he was totally disabled from
December 3, 2007 through January 23, 2008.
By letter dated January 23, 2008, the Office advised appellant that the evidence submitted
was insufficient to establish his claim. It requested additional factual and medical evidence. The
Office also requested that the employing establishment respond to appellant’s allegation that he
often lifted heavy objects at work. It further requested information regarding appellant’s tasks
and frequency and duration which he performed them, what precautions the employing
establishment took to minimize the effects of his activities and a description of his position and
physical requirements within 30 days. The employing establishment did not respond within the
allotted time period.
Appellant submitted a description of his mail handler position, which required loading
mail unto trucks and unloading and moving bulk mail received by trucks. It also required the
operation of forklift trucks.
In a January 30, 2008 letter, appellant attributed his back injury to several work incidents.
He stated that his physical reaction to these incidents was not unusual during the course of his
workday. During the week of October 23 through 27, 2007, appellant lifted a trailer ramp that
had a broken spring which made it very difficult for him to lift. He also checked a damaged
contractor’s trailer which caused considerable strain. Appellant had to bend over to pick up
100 to 200 bundles of magazines when the pallets broke. He drove a forklift a few times for
longer periods of time than he should have driven. Appellant tried to avoid driving one to

2

two-hour stints since he had been out of work for three months from January 6, 2007 through late
March 2007 or April 2007 with a similar stenosis condition. He drove the forklift nearly every
day during the Christmas holiday rush for 11 or 12 hours per day. In either late September 2007
or early October 2007, appellant was out of work for one week with similar pain. He described
his hip pain and medical treatment. Appellant noted that Dr. Bragg’s reference to her
postsurgical findings, were related to his surgery following a work-related injury for which he
filed a claim with the Office in 1995 or 1996. He requested that the Office grant him an
extension to submit additional information from Dr. Bragg. Appellant did not submit any
additional medical evidence.
By decision dated February 25, 2008, the Office found that appellant did not sustain an
injury in the performance of duty as he failed to establish that his work duties involved heavy
lifting and jarring incidents. It also found that the medical evidence of record failed to establish
that he sustained a medical condition causally related to the claimed employment factors.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.2 These are the essential
elements of each compensation claim regardless of whether the claim is predicated upon a
traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence, which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
1

5 U.S.C. §§ 8101-8193.

2

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

See Delores C. Ellyett, 41 ECAB 992, 994 (1990); Ruthie M. Evans, 41 ECAB 416, 423-25 (1990).

3

identified by the claimant.4 Neither the fact that appellant’s condition became apparent during a
period of employment nor his belief that the condition was caused by his employment, is
sufficient to establish a causal relationship.5
ANALYSIS
Appellant alleged that he sustained a back injury due to a heavy workload which included
lifting trailer truck doors, dock truck ramps and pallets of mail weighing several hundred pounds
and bulk mail containers weighing 2,000 pounds and riding a forklift over ramps while working
as a mail handler/group leader for the employing establishment. The Board finds that appellant
was required to lift trailer truck doors, dock truck ramps, pallets of mail and bulk mail containers
and ride a forklift in his federal employment. Appellant stated that he lifted truck doors and
ramps weighing several hundred pounds to load and unload mail. He bent over to lift pallets of
mail also weighing several hundred pounds. Appellant related that he lifted bulk mail containers
weighing 2,000 pounds. He drove a forklift over ramps which resulted in a bumpy ride. A
description of appellant’s mail handler position required him to, among other things, load and
unload mail onto and from trucks and move bulk mail received by trucks. It also required him to
operate forklift trucks. The Board finds that the employment factors alleged to have caused his
back condition are established.
The Board finds, however, that appellant did not submit sufficient medical evidence to
establish that his back conditions were caused by the accepted employment factors. The
December 5 and 21, 2007 reports of Dr. Wright, a chiropractor, stated that appellant sustained
lumbar disc syndrome, sciatica and a lumbosacral intervertebral disc. He noted Dr. Specht’s
MRI scan finding of a small right paracentral disc protrusion post lumbar surgery at L5-S1.
Dr. Wright opined that appellant’s prognosis was uncertain and he was unable to work or sit for
prolonged periods of time and as of October 28, 2007, he was totally disabled for work.
However, section 8101(2) of the Act defines the term physician to include chiropractors only to
the extent that their reimbursable services are limited to treatment consisting of manual
manipulation of the spine to correct a spinal subluxation as demonstrated by x-ray to exist.6
Dr. Wright did not provide a diagnosis of subluxation as based on x-ray. For this reason, his
reports do not constitute competent medical evidence in support of appellant’s claim.
Dr. Specht’s December 20, 2007 MRI scan report noted a small focal right paracentral
disc protrusion and found loss of resolution of the right S1 nerve and local irritation of this nerve
and milder degenerative findings at L4-5 with contact exiting the left L4 nerve postsurgery on
the right at L5-S1 with hemilaminectomy. However, he did not address whether the diagnosed
conditions were caused by the accepted employment factors. Dr. Bragg’s January 7, 2008 report
stated that appellant sustained herniated nucleus pulposus and that he was totally disabled from
December 3, 2007 through January 23, 2008. However, she did not address the causal

4

Victor J. Woodhams, 41 ECAB 345, 351-52 (1989).

5

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

6

5 U.S.C. § 8101(2). See Paul Foster, 56 ECAB 208 (2004); Linda Thompson, 51 ECAB 694 (2000).

4

relationship between his diagnosed condition and the accepted factors of his employment. The
Board, therefore, finds that these reports are insufficient to establish appellant’s claim.
Appellant has not submitted rationalized medical evidence establishing that he sustained
a back injury causally related to the accepted factors of his employment. He has failed to meet
his burden of proof.
CONCLUSION
The Board finds that appellant has failed to establish that he sustained an injury in the
performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the February 25, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 16, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

